department of the treasury internal_revenue_service washington d c u i t tax exempt and government entities sep uniform issue list seltiep ra tz legend taxpayer a ira x financial_institution a custodian a date date date date date amount amount amount amount amount m m amount amount amount year year year year year year year month month month month month month 6_month month fund a fund b dear ‘ 2c and august and your correspondence ‘ as supplemented by your submitted on your behalf by your this is in response to your letter dated april two pieces of correspondence dated july august authorized representative requesting i a ruling that the failure to distribute the entire required_distribution amount for year and a proposed makeup distribution for year will not be considered a modification of a series of substantially_equal_periodic_payments and will not be subject_to the - percent additional tax imposed on premature distributions under sec_72 of the internal_revenue_code code and ii a ruling that the fact that the amount of the annual payment computed pursuant to sec_72 iv of the code was paid in a single sum in year and in monthly distributions in year through year will not be considered a modification of a series of periodic_payments and will not be subject_to the percent additional tax imposed on premature distributions under sec_72 of the code the following facts and representations have been submitted under penalty of perjury in support of the rulings requested in month of year taxpayer a taxpayer a under age owns ira x established an arrangement with custodian a the custodian holding ira x under which taxpayer a would receive ira x distributions in the form of substantially_equal_periodic_payments intended to comply with sec_72 of the code taxpayer represents that the annual amount of each distribution calculated using the fixed amortization_method is amount taxpayer directed custodian a to distribute amount and in equal monthly installments of amount thereafter in a single sum in year prior to date on date amount was distributed from ira x for year taxpayer a discovered that custodian a distributed_amount from ira x for month of year instead of amount on date taxpayer a sent a financial_institution a the investment_company through which ira x was established regarding the error taxpayer a directed financial_institution a to make a corrective distribution from ira x in the amount of amount to make up for the shortage in month of year custodian a again distributed_amount instead of amount from ira x in month of year on date custodian a made a corrective distribution of amount for month sec_1 and of year letter to subsequent monthly distributions in the amount of amount were made from ira x from month of year through month of year in month of year ira x consisted of several investment funds including funds a and b prior to date taxpayer directed financial_institution a by phone to distribute amount from fund a and amount from fund and to make all future distributions from fund b custodian a made the requested ae distributions from the respective funds on date and sent taxpayer a a form to change the funding source for subsequent distributions taxpayer a completed a new form in which he directed custodian a to distribute all future amounts from fund b and returned the form to financial_institution a on date custodian a resumed monthly distributions of amount from ira x in month of year custodian a made additional distributions from ira x during year for a total of monthly distributions of amount for year instead of taxpayer represents that he first learned that custodian a distributed monthly payments of amount for year when he reviewed the form 1099-r from custodian a for year in month of year in connection with the preparation of his income_tax return for year the form 1099-r for year shows an annual distribution of amount from ira x representing monthly payments of amount instead of amount which would represent monthly payments of amount based on the foregoing taxpayer requests the following rulings the failure to distribute the entire required_distribution amount for year and a proposed makeup distribution for year will not be considered a modification of a series of substantially_equal_periodic_payments and will not be subject_to the percent additional tax imposed on premature distributions under sec_72 of the code the fact that the amount of the annual payment computed pursuant to sec_72 of the code was paid in a single sum in year and in monthly distributions in year through year will not be considered a modification of a series of periodic_payments and will not be subject_to the percent additional tax imposed on premature distributions under sec_72 of the code sec_72 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distribute as the case may be in the manner provided under sec_72 code sec_72 provides for the imposition of an additional percent tax on early distributions from qualified_plans including iras the additional tax is imposed on that portion of the distribution that is includible in gross_income code sec_72 provides that sec_72 shall not apply to distributions that are part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or joint lives or joint life expectancies of such employee and his designated_beneficiary es s 20105109s code sec_72 imposes the additional limitation on distributions excepted from the percent tax by sec_72 that if the series of payments is subsequently modified other than by reason of death or disability before the employee's attainment of age then the taxpayer's tax for the first taxable_year in which such modification occurs shall be increased by an amount determined under regulations equal to the tax that would have been imposed except for the sec_72 exception plus interest for the deferral_period sec_1_401_a_9_-9 of the regulations provides tables that are to be used in connection with computations under sec_72 and the regulations thereunder included in this section are tables giving life expectancies for one life q a-1 and joint life and last survivor expectancies for two lives q a-3 notice_89_25 r b was published on date and provided guidance in the form of questions and answers on certain provisions of the tax_reform_act_of_1986 in the absence of regulations on code sec_72 this notice provides guidance with respect to the exception to the tax on premature distributions provided under sec_72 q a of notice_89_25 provides three methods of determining substantially_equal_periodic_payments for purposes of sec_72 iv revrul_2002_62 r b which was published on date modifies q a-12 of notice_89_25 revrul_2002_62 provides among other things that payments are considered to be substantially_equal_periodic_payments within the meaning of code sec_72 if they are made in accordance with the required_minimum_distribution method the fixed amortization_method or the fixed annuitization method the three methods described in q a of notice the fixed amortization_method provides that the annual payment for each year is determined by amortizing in level amounts the account balance over a specified number of years determined using the chosen life expectancy table and the chosen interest rate under this method the account balance the number from the chosen life expectancy table and the resulting annual payment are determined once for the first distribution year and the annual payment is the same amount in each succeeding year sec_2 e of revrul_2002_62 provides in part that under all three methods substantially_equal_periodic_payments are calculated with respect to an account balance as of the first applicable_valuation_date thus a modification to the series of payments will occur if after such date there is i any addition to the account balance other than gains or losses ii any nontaxable transfer of a portion of the account balance to another retirement_plan or iii a rollover by the taxpayer of the amount received resulting in such amount not being taxable taxpayer a submitted documentation showing that he directed custodian a to distribute monthly payments of amount each calendar_year taxpayer a represents that custodian a’s failure to make the scheduled payments in year caused him to receive a distribution from ira x for year that was less than the amount determined under the method he chose to commence receiving payments from ira x he further represents that he did not intend to modify the series of substantially_equal_periodic_payments in year and had no reason to in year because they believe that custodian a would not distribute amount had done so in each of the previous years following their correction of the distribution errors during the early part of year taxpayer a represents that the error was not detected until he received his r from custodian a in year taxpayer proposes to receive a make-up distribution in year of amount that would satisfy his annual payment distribution requirement for year as determined under the fixed amortization_method when this amount is added to the amount calculated for year taxpayer a will receive an amount for year that will be more than the annual payment determined under the fixed amortization_method other than this make-up distribution which will be made in year taxpayer a will continue to use the fixed amortization_method for calculating the annual payments from ira x based on the foregoing with respect ruling one we conclude that the failure to distribute the entire required_annual_payment from ira x for year and the subsequent make-up distribution of amount for year that will be made in year will not be considered a modification of a series of substantially_equal_periodic_payments under sec_72 of the code and therefore will not be subject_to the percent additional tax on premature distributions under sec_72 of the code with respect to ruling two we conclude that the fact that the amount of the annual payment computed pursuant to sec_72 of the code was paid in a single sum in year and in monthly distributions in year through year will not be considered a modification of a series of substantially_equal_periodic_payments under sec_72 of the code and will not be subject_to the percent additional tax imposed on premature distributions under sec_72 of the code provided that the total amount of the monthly distributions in any calendar_year is equal to the amount of the annual payment for that calendar_year computed pursuant to sec_72 of the code the ruling assumes that ira x is an ira within the meaning of code sec_408 at all relevant times no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact d at kkk sincerely yours derek leechshu donzell h littlejohn manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose cc
